Title: From Alexander Hamilton to Edmund Randolph, 8 July 1794
From: Hamilton, Alexander
To: Randolph, Edmund



Philadelphia July 8. 1794

The Secretary of the Treasury presents his Compliments to The Secretary of State—begs leave to inform him that his opinion on the question lately proposed respecting the instruction of Mr Jay eventually to establish by Treaty a Concert with Sweden & Denmark—is against the measure. The United States have peculiar advantages from situation which would thereby be thrown into common stock without an equivalent. Denmark and Sweden are too weak & too remote to render a cooperation useful—and the entanglements of a Treaty with them might be found very inconvenient. The UStates, had better stand upon their own ground.
If a war on the question of neutral rights should take place common interest will probably secure all the cooperation which is practicable and occasional arrangements may be made. What has been already done in this respect appears therefore to be sufficient.
This subject has varied in the impression entertained of it but the foregoing is the final result of full reflection.
 